DETAILED ACTION

This application is in condition for allowance except for the following formal matters: 
The following amendments to the originally filed written description are required as discussed in the prior office action.
On page 3, “recommendations for the query as described in the FIG.4, according to the embodiments herein” should be amended to state --recommendations for the query 
On page 18, “FIGS. 1B” should be amended to state  -- FIG.3B --.
Remove the numbers 302 – 320 on pages 136 – 141.  For example, “In an embodiment, at 302, the server” should be amended to state  -- In an embodiment, 
 On page 138,  “various operations described with respect to the Fig.3 can be performed” should be amended to state -- various operations described 
On page 138, “the server 202 allows the traveler to create the request 402 and provide requirements as shown in FIG.4” should be amended to state -- the server 202 allows the traveler to create a request 402 and provide requirements a
On page 138, “the server 202 can provide the GUI 400 on the traveler device” should be amended to state -- the server 202 can provide a GUI 
On page 140, “the one or more sources 106” should be amended to state -- the one or more sources 206 --.
 On page 144, “the host computer 12 or server 202, in turn polls the reservation systems 16 of the product providers” should be amended to recite -- a host computer a reservation system 
Every additional instance of “host computer 12” should be amended to state -- host computer 
Every additional instance of “reservation system 16” should be amended to state – reservation system 
Every instance of “electronic data sources 17” should be amended to state – electronic data sources 
Every instance of “storage device 22” should be amended to state --storage device 
Every instance of “client computer 18” should be amended to state  -- client computer device 
Every instance of “ computer 18” should be amended to state  -- client computer device 
On page 149, “see (FIG. 1B), may be arranged” should be amended to state -- see 
On page 149, “selected theme (and/or a destination corresponding to a selected theme 310 ).” should be amended to recite -- selected theme (
On page 152, “With reference to FIG. 1B, the” should be amended to recite  -- 
On page 152, “In this regard, FIGS. 2-4” should be amended to state -- In this regard, FIGS. 5 -10 -- . (or FIGS that applicant wants to include).
Examiner has made an attempt to identify all of the necessary corrections for the specification to place the case in condition for allowance. Be advised that a secondary review of the specification should be conducted by applicant to identify and address any additional formal matters within the specification.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SONIA L GAY/            Primary Examiner, Art Unit 2657